Order of the County Court of Suffolk county denying motion to dismiss for failure of prosecution reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted without prejudice to an application by plaintiff to vacate the order of dismissal, based upon affidavits showing merits and reasonable grounds for a failure of prosecution; the record before us failing to show any ground which permitted a denial of the motion. Lazansky, P. J., Young, Kapper, Hagarty and Davis, JJ., concur.